DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2021 has been entered.
Response to Amendment and Status of Claims
	The applicant’s amendment filed 09/29/2021. Claim 1 has been amended, and no additional claims have been added or cancelled. Claim 1 has been further amended by the examiner (see “EXAMINER’S AMENDMENT” section below) to obviate a § 112(b) antecedent basis issue.
	Accordingly, claims 1-7 and 9 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
David Fitzgerald (Reg. No. 67,324) on 12/07/2021.
The application has been amended as follows (see steps (3) and (4) of claim 1 for addition of “silvery”): 
Claim 1: A homogenization process for coiled tubing, comprising:
(1) making laser-welded low-carbon alloy steel coiled tubing pass through an annealing
furnace at a uniform velocity, and performing heating and quenching and tempering in a mixed atmosphere of hydrogen and nitrogen, wherein a sectioned preheating region and a quenching and tempering region are sequentially disposed in the annealing furnace, a temperature of the sectioned preheating region ranges from 300°C to 800°C, the sectioned preheating region of the annealing furnace is equally divided into six sections for preheating, a temperature of a first section is 300°C, a temperature of a second section is 400°C, a temperature of a third section is 500°C, a temperature of a fourth section is 600°C, a temperature of a fifth section is 700°C, and a temperature of a sixth section is 800°C, and a temperature of the quenching and tempering region ranges from 900°C to 950°C;
(2) after the coiled tubing is heated and quenched and tempered, in the mixed atmosphere of hydrogen and nitrogen, immediately performing spray cooling to a temperature of 15°C to 40°C, to obtain silvery coiled tubing, wherein a rate of the spray cooling ranges from 50°C/s to 80°C/s;
(3) making the silvery coiled tubing cooled in step (2) pass through an intermediate frequency coil under protection of an atmosphere of nitrogen at a uniform velocity, to perform rapid tempering, wherein a color of the tempered silvery coiled tubing is kept unchanged, a 
(4) water cooling, 
wherein the silvery coiled tubing exhibits homogenization evidenced by having an identical yield strength across each of its various regions, including at least a welding seam region, a heat sensing region, and a tube wall, following the steps (1) through (4).
-END OF AMENDMENT- 
Reasons for Allowance
Claims 1-7 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to independent claim 1, the prior art does not anticipate or reasonably render obvious the cumulative limitations of the claim, with particular attention to the features in step (4) of claim 1 of “wherein the silvery coiled tubing exhibits homogenization evidenced by having an identical yield strength across each of its various regions, including at least a welding seam region, a heat sensing region, and a tube wall, following the steps (1) through (4)”.
The applicant’s arguments, in combination with the amendment, filed 09/29/2021, are persuasive to overcome the previous § 103 rejection and prior art of record. Thus, the § 103 rejection is withdrawn, and claims 1-7 and 9 are allowed.
Specifically, the applicant’s arguments (see first three paragraphs on page 6 of arguments filed 09/29/2021) are now commensurate in scope with the claims, with particular attention to the step (4) of claim 1, which the applicant amended to “…an identical yield strength across each of its various regions…”. Previously, the combination of references including Valdez rendered obvious the previous limitation which stated “a uniform yield strength”, in which the broadest 
	As discussed in the office actions, it is noted that the ~10% variance discussed in Valdez was not a variance in yield strength, but rather, a variance in hardness values (see Fig. 13) which was used to approximate that yield strength also was prima facie expected to have a variance of ~10%, in view of Valdez being silent to the precise yield strength values of the three regions.
Furthermore, "[i]t is well established that, while a change in the proportions of a combination shown to be old, such as is here involved, may be inventive, such changes must be critical as compared with the proportions used in the prior processes, producing a difference in kind rather than degree." In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933) (MPEP 2144.05 III. A). In the instant case, the results achieved by the applicant’s claimed invention (see Table 1 of applicant’s spec) demonstrate a difference in kind rather than of degree, as a homogenization treatment resulting in a variance in yield strength of 0% (i.e. no variance in yield strength) is a significant improvement over the teachings of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738